Per Curiam.
The number of witnesses summoned seems extravagant. We would not encourage the practice of the public prosecutor’s permitting the man who institutes the prosecution, to summon as many as he pleases. This case is in some respects of a singular nature. There were seven defendants, and they were connected with others not defendants. The court will therefore allow the costs of twenty-six, witnesses, double the number sworn, provided the counsel can name so many, who in their opinion were material.